Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, as well as the species election of polypeptides as plexin domain-containing (PLXDC) targeting agents, in the reply filed on 10/03/2022 is acknowledged. Applicant further elected the following anti-PLXDC antibodies: 2-H2, 3-G5, 3-G7, 8-A9, and 8-C9.

Claims 1-8, 13-23, and 30 are pending.
Claims 23 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/2022.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/2022.
	Claims 1-8, 13-15, and 18-22 are under examination on the merits.

Objection to the Claims
Claim 14 is objected to for reciting Table 6. MPEP 2173.05(s) states: 
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’ Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”

In this case the antibodies disclosed in Table 6 could be practically incorporated by words into the claim. Appropriate correction is required.  

35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 13-15, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.  	 
The claims are directed to a method for treating a disorder in a patient, wherein the disorder is characterized by pathogenic blood vessels, and the method comprises activating a plexin domain-containing (PLXDC) protein expressed in the pathogenic blood vessels in the patient. As indicated above Applicant has elected polypeptides as PLXDC targeting agents, which would include anti-PLXDC protein antibodies. Therefore the claims encompass a large genus of anti-PLXDC protein antibodies, effectively any anti-PLXDC protein antibody that can activate a PLXDC protein. Following a review of the specification, it appears that various antibodies that can activate a PLXDC protein are adequately described, such the anti-PLXDC protein antibodies comprising the CDRs recited in Table 7. However the claims encompass a large genus of anti-PLXDC protein antibodies, effectively any anti-PLXDC protein antibody that can activate a PLXDC protein, and absent empirical determination, one skilled in the art would be unable to readily envision which antibodies are capable of both binding to and activating a PLXDC protein. As such the specification does not provide adequate written description for the entire claimed genus, and Applicant’s disclosure does not satisfy the written description requirement of 35 U.S.C. 112(a).
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed numerous antibodies that both bind to and activate a PLXDC protein; however given the breadth of the genus of antibodies claimed as well as the high level of unpredictability in the art, it is submitted that Applicant’s disclosure of said species does not constitute a representative number of species sufficient to demonstrate possession of the large genus of anti-PLXDC protein antibodies claimed. 
Furthermore Applicant has not provided any general structure of anti-PLXDC protein antibodies that correlates with the ability to both bind to and activate a PLXDC protein. Although one skilled in the art may be able to readily envision an antibody that binds a PLXDC protein, it is noted that the ability of an antibody to bind a particular antigen, alone, does not characterize what other properties the antibody may or may not possess. It is well-recognized in the art that antibodies will display markedly different and unpredictable properties depending on the epitope in an antigen to which the antibody specifically binds. Stancovski et al. (PNAS, 88: 8691-8695, 1991) developed a panel of monoclonal antibodies specific to HER-2, an art-known tumor antigen, and Stancovski et al. discovered that although each antibody bound the HER-2 antigen, said antibodies displayed a range of different properties, see Abstract and p. 8694, Table 1. Two of the anti-HER-2 antibodies almost completely inhibited tumor growth, two anti-HER-2 antibodies displayed moderate inhibitory effects, and yet another anti-HER-2 antibody accelerated tumor growth, p. 8694, Table 1. Additionally, said panel of anti-HER-2 antibodies demonstrated a range of apparent affinities and a range of abilities to induce complement-dependent cytotoxicity, antibody-dependent cellular cytotoxicity, and tyrosine phosphorylation, p. 8694, Table 1, and p. 8692, second column, second full paragraph. Furthermore, similar to Stancovski et al., Jiang et al. (J. Biol. Chem., 280: 4656-4662, 2005) teach that while many anti-HER-2 antibodies inhibit the proliferation of cancer cells, other anti-HER-2 antibodies actively stimulate cancer growth, see p. 4656, second column, final paragraph. Importantly, Jiang et al. add that “[i]t is well known that different biological effects are associated with the epitope specificity of the antibodies.” See p. 4656, second column, final paragraph. Based upon the teachings of Stancovski et al. and Jiang et al., one skilled in the art would appreciate that antibodies specific for the same target protein may have different effects depending upon the epitope specificity of a particular target protein-specific antibody. One skilled in the art would reason that PLXDC proteins comprise numerous B cell epitopes. Some of said B cell epitopes would be expected to serve as targets for anti-PLXDC protein antibodies that activate PLXDC proteins, while other epitopes would be expected to serve as targets for anti-PLXDC protein antibodies that either do not stimulate, or potentially inhibit, PLXDC protein activity. Therefore it is submitted that in the absence of empirical determination, one skilled in the art would be unable to readily envision the structure of a particular anti-PLXDC protein antibody that is capable of both binding to and activating a PLXDC protein.  
Although screening techniques can be used to isolate anti-PLXDC protein antibodies that are capable of both binding to and activating a PLXDC protein, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.”
Therefore Applicant has adequately described a numerous species encompassed by the genus of anti-PLXDC protein antibodies that are capable of both binding to and activating a PLXDC protein; however Applicant has not adequately described the full scope of anti-PLXDC protein antibodies claimed. As a result Applicant’s disclosure does not satisfy the written description requirement of 35 U.S.C. 112(a).
Claim 14 is included in the rejection of the claims under 35 U.S.C. 112(a), because the claim recites the antibodies of Table 6, as well as antibodies that compete with an antibody selected from Table 6. Although the antibodies disclosed in Table 6 are adequately described, in the absence of empirical determination, one skilled in the art would be unable to readily envision the amino acid sequence of heavy and light chains that form an antigen-binding region that is capable of competing with an antibody selected from Table 6.

Notes on the Prior Art
The closes prior art to the instantly claimed invention is Borghaei et al. (WO 2011/143348, international publication date: 11/17/2011). Borghaei et al. teach human and murine antibodies that bind to TEM7R, see p. 2. At p. 6, Borghaei et al. teach that TEM7R is also known as PLXDC2. At Example 2, part C, Borghaei et al. teach that anti-TEM7R antibodies localize to the tumor vasculature (pathogenic blood vessels), and at Example 3, Borghaei et al. teach antibody-drug conjugates comprising anti-TEM7R antibodies for use in delivering cytotoxic drugs to tumor cells that overexpress TEM7R. As such Borghaei et al. teach a method for treating a disorder in a patient, wherein the disorder is characterized with pathogenic blood vessels and the method comprises administering an antibody that binds a plexin domain-containing (PLXDC) protein expressed in the pathogenic blood vessels in the patient; however Borghaei et al. do not teach or suggest a method for treating a disorder in a patient, wherein the disorder is characterized with pathogenic blood vessels and the method comprises activating a PLXDC protein expressed in the pathogenic blood vessels in the patient. This is an important distinction, one that is clear upon a review of the instant specification. For instance, at [0060] of the instant published application, PLXDC protein-activating small molecules are disclosed, and at [0056] of the instant published application, PLXDC protein-activating antibodies are disclosed. As such the invention of Borghaei et al. does not teach or suggest the instantly claimed invention, and the instantly claimed invention is free of the prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642